                                      Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 1 of 9
JS 44 (Rev. 02/19)
                                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein _neither replace nor s upplei:nent the fil_ing and service ofp!eadings or other papers as required by law, except as
provided b)I local_ rules of_court. This fonn, approved by the Jud1c1al Confere nce of the U nited States m Septe mber 1974, 1s required for the use of the Clerk of Court for the
purpose of m11!atmg the CIVIi docket sheet. (SEE INSTRUCT70NS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS
    Wanny Rodriguez          Ua   Lehigh Avenue Supermarket                                                     U .S . Department of Agriculture


      (b)    County of Residence ofFirst L isted Plaintiff             _P_h_il_a_d_e_,
                                                                                    lp_h_ i_a _ _ _ _ __         County of Residence of First Listed Defendant             District of Columbia
                                    (EXCEPT IN U.S J>LAIN11FF CASES)                                                                   (IN U.S. PI.AIN'/1FF CASES ONLY)
                                                                                                                 NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Namf, Address, and Telephone Number)                                                    A ttorneys (If Known)
    James N. Gross, Esquire
    500 Office Center        Dr. , Fort Washington, PA              19034
    267-513-1791

ll. BASIS OF JURISDICTION (P/acean "X" in OneBox Only)                                              III. CITIZENSHlP OF PRINCIPAL PARTIES (Place an "X" 1n 0nenoxforPtainriff
                                                                                                            (For Diversity Cases Only)                                        and One Boxfor Defendanl)
0 I        U.S. Government               0 3      Federal Question                                                                   PTF        DEF                                         PTF      DEF
             Plaintiff                              (U.S. Government Nol a Party)                      Citizen ofThis State          O I        O I      Incorporated or Principal Place      O 4     0 4
                                                                                                                                                           of Business In This State

~ 2 U.S. Government                      0 4      Diversity                                            Citizen of Another State          0 2    0    2   Incorporated and Principal Place     a   5   a    5
             Defendant                              (Indicate Citizenship ofParlies in //em llf)                                                            of Business In Another State

                                                                                                       Citizen or Subject of a           0 3    0    3   Foreign Nation                       0 6     0 6
                                                                                                           Forei ,n Coun
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                C lick here for: Nature o f Suit Code Dcscrinllons.
I             CONTRACT                                              TORTS                                  FORFEITURE/PENALTY                       BANKRUPTCY                    OTHER STATUTES               I
0     110 Insurance                        PERSONAL INJURY                   PERSONAL INJURY           0 625 Drug Related Seizure          0 422 Appeal 28 USC 158          0 375 False Claims Act
0     120 Marine                        0 3 10 Airplane                  0 365 Personal Injury -             of Property 2 1 USC 881       0 423 Withdrawal                 0 376 Qui Tarn (31 USC
0     130 Miller Act                    0 315 Airplane Product                   Product Liability     0 690Other                                   28 USC 157                    3729(a))
0     140 Negotiable lnstmment                  Liability                0 367 Health Care/                                                                                 0 400 State Reapportionment
0     150 Recovery of Overpayment       0 320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY Rl<;HTS             0 410 Antitmst
          & Enforcement of Judgment             Slander                         Personal Injury                                            a 820 Copyrights                 0 430 Banks and Banking
0     15 1 Medicare Act                 0 330 Federal Employers'                Product Liability                                          0 830 Patent                     0 450 Commerce
0     152 Recovery of Defaulted                 Liability                0 368 Asbestos Personal                                           0 835 Patent - Abbreviated       0 460 Deportation
           Student Loans                0 340 Marine                             Injury Product                                                  New Drug Application       0 470 Racketeer Influenced and
           (Excludes Veterans)          0 345 Marine Product                    Liability                                                  0 840 Trademark                        Corrupt Organizations
a     153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                           LABOR                  SOCIAL SECIIRITY               0 480 Consumer Credit
           of Veteran's Benefits        0 350 Motor Vehicle              0 370 Other Fraud             0 710 Fair Labor Standards          0 861 HlA ( 1395ft)              0 485 Telephone Consumer
a     160 Stockholders' Suits           0 355 Motor Vehicle              0 37 1 Truth in Lending                Act                        a 862 Black Lung (923)                 Protection Act
0     190 Other Contract                       Product Liability         0 380 Other Personal           0 720 Labor/Management             0 863 DIWC/DIWW (405(g))         0 490 Cable/Sat TV
0     195 Contract Product Liability    0 360 Other Persnnal                    Property Damage               Relations                    0 864 SSID Title XV!             0 850 Securities/Commodities/
0     196 Franchise                            Injury                    0 385 Property Damage          0 740 Railway Labor Act            0 865 RSI ( 405(g))                    Exchange
                                        0 362 Personal Injury -                 Product Liability       0 751 Family and Medical                                            0 890 Other Statutory Actions
                                               Medical Maloractice                                            Leave Act                                                     0 891 Agricultural Acts
I          REAL PROPERTY                    CIVfL RIGHTS                  PRISONER PETITIONS            0 790 Other Labor Litigation         FEDERAL TAX SUITS              0 893 Environmental Matters
0     210 Land Condemnation             0 440 Other Civil Rights           Habeas Corpus:               0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff      0 895 Freedom of Information
0     220 Foreclosure                   0 441 Voting                     0 463 Alien Detainee                  Income Security Act               or Defendant)                    Act
0     230 Rent Lease & Ejecnnent        0 442 Employment                 0 5 10 Motions to Vacate                                          0 871 IRS-Third Party            0 896 Arbitration
0     240 Torts to Land                 0 443 Housing/                           Sentence                                                        26 use 7609                ~ 899 Administrative Procedure
0     245 Tort Product Liability               Accommodations         0 530 General                                                                                               Act/Review or Appeal of
0     290 All Other Real Property       0 445 Arner. w/Disabilities - 0 535 Death Penalty                     IMMIGRATION                                                         Agency Decision
                                              Employment                Other:                          0 462 Naturalization Application                                    0 950 Constitutionality of
                                        0 446 Amer. w/Disabilities - 0 540 Mandamus & Otl,er            0 465 Other In1migration                                                  State Statutes
                                              Other                   a 550 Civil Rights                       Actions
                                        0 448 Education               0 555 Prison Condition
                                                                      0 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement

V. ORIGIN (Place an "X" in One Box Only)
l!if:: I   Original          O 2 Removed from                 0    3    Re manded from             0 4 Reinstated or       0 5    Transferred from       O 6     Multidistrict        0 8 Multidistrict
           P roceeding              State Court                         A ppellate Court                Reopened                  Another District               Litigation -               Litigation -
                                                                                                                                  (specify)                      Transfer                   Direct File
                                            C ite the U.S. Civil Statute under which you are fil ing (Do not citej11risdictional statutes unless diversity):
    VI. CAUSE OF ACTION                    1-B-r-ie-f d-e-
                                                        sc- r-
                                                             ip-
                                                               tio
                                                                 _n_o_f_c-au-se
                                                                              _ :_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                             Appeal of Agency Decision
VU. REQUESTED IN      0                            CHECK IF THTS IS A CLASS ACTION                         DEMANDS                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                    UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:               M Yes        ONo

VIII. RELATED CASE(S)
                                               (See insm,clions):
      lFANY                                                              JUDGE                                                                 DOCKET NUMBE R
DATE
    08/21 /2020
    FOR OFFICE USE ONLY

      RECEIPT #                     AMOUNT                                                                                       JUDGE                           MAG.JUDGE
                             Case 2:20-cv-04104-NIQA
                                                UNJTED Document   1 Filed
                                                       STATES DISTRICT    08/21/20 Page 2 of 9
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANlA

                                                                          DESIGNATJON FORM
                     (to be used by counsel or pro se plaintiffto indicate the category ofthe case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff:                                      2837 W. Lehigh Avenue, Philadelphia, PA 19132
                     -------- ---------------- - - ------- - ------ - ----
Address of Defendant:                     1400 Independence Avenue SW, Washington, DC 20250
                       -------------------------~-------------
Place of Accident, Incident or Transaction:                       Alexandria, VA
                                            ------------------------------------

RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ _ _ _ __                           Judge: _ _ _ _ _ _ _ _ _ _ _ _ __                           Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year
       previously terminated action in this court?
                                                                                                                               Yes D                  No□
2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
       pending or within one year previously terminated action in this court?
                                                                                                                               YesD                   No □
3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                               Yes O                  No □
4.     ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights
       case filed by the same individual?
                                                                                                                               YesD                   No □
l certify that, to my knowledge, the within case         D   is / [!] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:      08/21/2020                                             ~\~\~~                                                               PA ID. No. 40715
                                                                        A~rney-at-Law I Pro Se Plaintiff                                  Attorney 1. D. # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Questio11 Cases:                                                     B.    Diversity Jurisdictio11 Cases:

□ I.       Indemnity Contract, Marine Contract, and All Other Contracts                    □     I.    Insurance Contract and Other Contracts
□ 2.       FELA                                                                            □ 2.        Airplane Personal Injury
□ 3.       Jones Act-Personal Injury                                                       □ 3.        Assault, Defamation
□ 4.       Antitrust                                                                       □ 4.        Marine Personal Injury
                                                                                           □
B
□
       5. Patent
       6. Labor-Management Relations
       7. Civil Rights
                                                                                           □
                                                                                           □
                                                                                                 5.
                                                                                                 6.
                                                                                                 7.
                                                                                                       Motor Vehicle Personal Injury
                                                                                                       Other Personal Injury {Please specify): _ _ _ _ _ _ _ __
                                                                                                       Products Liability
□      8. Habeas Corpus                                                                    □     8.    Products Liability - Asbestos
□      9. Securities Act(s) Cases                                                          □     9.    All other Diversity Cases
0      10. Social Security Review Cases                                                                (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
IZ]    II. All other Federal Question Cases
           (Please specify):   Appeal of Federal Agency Decision



                                                                           ARBITRATION CERTIFICATION
                                                  (fhe effect ofthis certification is to remove the case from eligibility for arbitration.)

I, _ _ _J_a
          _m _s_N_._G_r_o_s_s_,_E_s_q_.__~ counsel of record or prose plaintiff, do hereby certify:
            _e


      □
              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
              exceed the s um of $150,000.00 exclusive of interest and costs:

      [Z]     Relief other than monetary damages is sought.


DATE:      08/21/2020                                                                                                                  PA ID. No. 40715
                                                                                  -at-law I Pro Se Plaintiff                             Attorney l.D. # (if applicable)

                                                                                  with F.R.C.P. 38.

Civ. 609 (511018)
             Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 3 of 9
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
     Wanny Rodriguez t/a                                                     CIVIL ACTION
     Lehigh A venue Supermarket
                       V.
     U.S. Department of Agriculture
                                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.                   (X)


08/21/2020                       James N. Gross, Esquire               James N. Gross, Esquire
Date                               Attorney-at-law                       Attorney for Plaintiff
 267-513-1791                    267-363-1291                          j imgross l 6 l 6@verizon.net
Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                      Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 4 of 9
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                 Eastern District of Pennsylvania

                                                                 )
                                                                 )
                                                                 )
  Wanny Rodriguez t/a Lehigh Avenue Supermarket                  )
                            Plaintijf(s)
                                                                 )
                                                                 )
                                V.                                      Civil Action No.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
               U.S. Department of Agrculture                     )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address) U.S. Department of Agriculture
                                    1400 Independence Avenue, SW
                                    Washington, DC 20250




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature ofClerk or Deputy Clerk
            Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 5 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



Wanny Rodriguez t/a                                   :
Lehigh Avenue Supermarket                             :       CIVIL ACTION
                                                      :
       v.                                             :       NO.
                                                      :
United States Department of Agriculture               :
                                                      :
                                                      :


                                          COMPLAINT

   1. Plaintiff is the sole proprietor of a grocery store in a highly concentrated residential and
       commercial section of the City of Philadelphia. The business functions as a retail seller of
       various food and non-food items for consumption and use in residential households.


   2. Defendant is the United States Department of Agriculture which agency serves as the
       administrator for the Supplemental Nutrition Assistance Program (SNAP).


   3. The Supplemental Nutrition Assistance Program (SNAP) was created to financially assist
       low-income individuals and/or families with the purchase of a variety of food items.


   4. Individuals and/or families who qualify to receive these financial benefits are provided,
       to a vast majority, a card, similar to a “credit card”. Each month the eligible individual or
       cardholder is allotted a certain sum of money to transact for the purchase of food items at
       retail food businesses who are authorized to accept and transact the card.


   5. Retail food businesses who wish to participate in the program must be authorized to do so
       through the appropriate division or department of the U.S. Department of Agriculture.
       Upon the business applicant fulfilling the eligibility requirements, the retailer thereafter is
       provided, amongst other items, an Electronic Benefit Transfer processor. The benefits
       Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 6 of 9




     card is “entered” into the processor resulting in the sale of items being accepted by the
     defendant and the value of same “credited” to the retailer.


6. Plaintiff Lehigh Avenue Supermarket had been a long-standing eligible participant in the
     program serving economically depressed and low-income individuals and families.


7. By letter dated 11/21/2019, plaintiff was alleged by the defendant to have committed
     violations of certain terms and conditions of the program’s regulations. The violations
     were stemmed from Electronic Benefits Transfer transactions that “established clear and
     repetitive patterns of unusual, irregular and inapplicable SNAP activity for your firm”.


8.   The “activity” in question, as alleged by the defendant, constituted “trafficking”. The
     sanction for (allegedly) engaging in “trafficking” was the permanent disqualification of
     the plaintiff from the SNAP Program.


9. As an alternative to the sanction of permanent disqualification, the plaintiff could pay an
     exorbitant and unaffordable fine. The size of the fine was completely unrelated to any
     amount the food retailer may have benefitted from had he engaged in “trafficking”.


10. That by setting such an exorbitant amount for the fine which had to be paid within a short
     period of time, the only alternative available to the plaintiff was to attempt to rebut the
     charge or charges of “trafficking”.


11. That permanent disqualification of the plaintiff from the program has resulted, and will
     continue to result, in a substantial loss of income. Plaintiff avers that such a loss, should it
     continue, may very well result in the closing of his store and further deprive
     economically depressed and low-income individuals and families the ability to purchase
     necessary and “program-eligible” foods within their neighborhood. Such disqualification
     is especially acute for impoverished single mothers and low-income elderly who have
     little, if any, independent transportation.
      Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 7 of 9




12. That “trafficking” is alleged to occur when the retailer offers the EBT participant cash in
   return for processing a “phantom” item. The item appears on the receipt provided by the
   EBT processor and shared with the defendant but is not purchased or possessed by the
   EBT cardholder.


13. As per a “charge” letter of 11/21/2019 from the defendant, plaintiff was alleged to have
   engaged in “trafficking” upon the defendant’s review of a series of EBT processor
   receipts for certain months in 2019. The plaintiff was given 10 days to respond to the
   “trafficking” charges which stemmed only from a review of the receipts in question.


14. That if plaintiff failed to respond in 10 days to the “charge” letter of 11/21/2019,
   permanent disqualification would be imposed.


15. On 11/30/2019, plaintiff submitted a reply comprised of 84 pages of transaction receipts.
   In response to that submission, the defendant requested additional information alleging
   that the plaintiff’s information could not be “adequately deciphered”.


16. By letter dated 01/30/2020, the plaintiff was informed by a branch (Repair Operations
   Division) of the defendant, that he had been permanently disqualified from the program.


17. Though the defendant, with the aid of counsel herein, preserved his request for a review
   of the imposition of permanent disqualification by the defendant’s Administrative
   Review Branch, the permanent disqualification was imposed as of 01/30/2020.


18. Plaintiff exercised his right to request administrative review which was to be determined
   only by written submission(s). Plaintiff offered such a submission on 04/06/2020.


19. As anticipated, the Administrative Review Branch, by whom plaintiff’s submission was
   alleged to have been considered, sustained the imposition of permanent disqualification.
   This Final Agency Decision was circulated to the plaintiff on 07/22/2020.
      Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 8 of 9




20. Plaintiff, by filing the instant complaint is exercising his right to judicial review of the
   final agency decision/determination pursuant to 7 U.S.C. §2023.


21. In support of this complaint, plaintiff avers that the “evidence”, utilized by the defendant
   through its designated divisions or branches in reaching the Final Agency Decision, did
   not “establish clear and repetitive patterns of unusual, irregular SNAP activity for your
   type of firm”.


22. Plaintiff further avers that the “evidence” as proffered by the defendant, through its
   designated divisions or branches, was insufficient to support permanent disqualification.


23. Plaintiff avers that the process undertaken to permanently disqualify his store from
   participation in SNAP was no more than a pretext to make it that much more difficult for
   recipients of SNAP benefits, and retailers authorized to accept same, to participate in this
   much-needed program.


24. Plaintiff avers that the true motivation for the imposition of permanent disqualification,
   not only against his store, but against numerous and similar retailers, is to “strangle”
   access to SNAP to those who need it most and to those who service the eligible
   participants.


25. The actions of the defendant against the plaintiff in implementing this motivation were,
   and are, capricious, vexatious, punitive and discriminatory against those who are deeply
   and generationally impoverished.


26. Plaintiff is seeking a determination that the administrative action imposed against him
   was/is invalid, from which the determination of permanent disqualification should be
   reversed.


27. Plaintiff hereby demands a trial by jury pursuant to F.R.C.P. 38(b)(1).
         Case 2:20-cv-04104-NIQA Document 1 Filed 08/21/20 Page 9 of 9



       WHEREFORE, plaintiff requests that he be heard at trial pursuant to 7 U.S.C.
2023(a)(15), and should he thereafter prevail, that this court order a reversal of the permanent
disqualification now imposed.




                                                                             ,     .
                                                                            laintiff
                                                      n , , < . . . ~ , r r 715

                                                  500 Office Center Dr., 4 th Fl.
                                                  Fort Washington, PA 19034
                                                  P: 267-513-1791
                                                  F: 267-363-1291
                                                  Email: j imgross l 6 l 6@verizon.net
